Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 1 of 61




                           ____________________

                        No. 3:16‐CV‐622‐CWR‐FKB

       UNITED STATES OF AMERICA,
                                                              Plaintiff,

                                      v.

       STATE OF MISSISSIPPI,
                                                            Defendant.
                           ____________________

                    MEMORANDUM OPINION AND ORDER
                        ____________________

          Before CARLTON W. REEVES, District Judge.
       Melody Worsham has a unique perspective on Mississippi’s
       mental health system. She knows the system as a patient be‐
       cause she has struggled with serious mental illness (SMI)
       throughout her life. But she also knows it as a professional, in
       her job as a certified peer support specialist. That means Ms.
       Worsham is trained to help other persons with SMI “over‐
       come the obstacles that might be getting in their way of living
       the life they want to live. And also navigating the system,
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 2 of 61




       helping to find resources, and then just being moral support,
       you know, just being there for somebody.” Trial Tr. 323.
       Ms. Worsham was one of dozens of witnesses who testified in
       this case about whether Mississippi unnecessarily institution‐
       alizes persons with SMI. The trial record spans four weeks of
       testimony, thousands of pages of exhibits, and voluminous le‐
       gal briefs by both sides, and still does not begin to reflect the
       enormity of Mississippi’s mental health system. One would
       be forgiven for throwing their hands up in exasperation at the
       complexity of the situation.
       Yet we reached a moment of lucidity when Ms. Worsham was
       cross‐examined by one of the State’s attorneys. Ms. Worsham
       readily testified that the State was acting in good faith. “I
       think the people that I have worked with at the Department
       of Mental Health really want to see this change. I really do.”
       Trial Tr. 344. But Ms. Worsham could not agree that the State
       was making a “major effort” to expand community‐based ser‐
       vices throughout Mississippi:
              It’s like they stop right at that point to do the
              very thing that actually would make a differ‐
              ence. They stop. So there is a lot of talk, there is
              a lot of planning, but there is also a lot of people
              being hurt in the process.
       Trial Tr. 348.
       The Court fully agrees with Ms. Worsham. On paper, Missis‐
       sippi has a mental health system with an array of appropriate
       community‐based services. In practice, however, the mental
       health system is hospital‐centered and has major gaps in its
       community care. The result is a system that excludes adults
       with SMI from full integration into the communities in which


                                       2
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 3 of 61




       they live and work, in violation of the Americans with Disa‐
       bilities Act (ADA).
       At its heart, this case is about how Mississippi can best help
       the thousands of Melody Worshams who call our State home.
       The State generally understands the urgency of these needs,
       and it understands its obligations under federal law. It is
       moving toward fulfilling those obligations. The main ques‐
       tion at trial was, has it moved fast enough to find itself in com‐
       pliance with the ADA?
       The United States Department of Justice has presented com‐
       pelling evidence that the answer to that question is “no.” Mis‐
       sissippi’s current mental health system—the system in effect,
       not the system Mississippi might create by 2029—falls short
       of the requirements established by law. The below discussion
       explains why.
                                            I.
                     The Americans with Disabilities Act
       In 1990, Congress passed the ADA, “the last major civil rights
       bill to be signed into law,”1 to “provide a clear and compre‐
       hensive national mandate for the elimination of discrimina‐
       tion against individuals with disabilities.” 42 U.S.C. § 12101

       1 David M. Perry, How George H.W. Bush Proved Himself to the Disability
       Right Community, Pacific Standard (Dec. 6, 2018). The ADA is regarded as
       one of President George H.W. Bush’s greatest legislative achievements.
       See, e.g., Rachel Withers, George H.W. Bush was a Champion for People with
       Disabilities, Vox.com (Dec. 2, 2018) (quoting Lex Frieden, a professor at the
       University of Texas Health Science Center at Houston, as saying that Pres‐
       ident H.W. Bush “considered [the ADA] among some of his greatest ac‐
       complishments. From time to time, he told me he felt like it was the best
       thing that he did.”).



                                            3
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 4 of 61




       (b)(1).2 Congress explained in the statute exactly what it
       wanted to rectify. Some of those explanations have direct
       bearing on our situation nearly 30 years later.
       Congress found that “historically, society has tended to iso‐
       late and segregate individuals with disabilities, and, despite
       some improvements, such forms of discrimination against in‐
       dividuals with disabilities continue to be a serious and perva‐
       sive social problem.” Id. § 12101(a)(2). It specifically acknowl‐
       edged that such discrimination “persists in such critical areas
       as . . . institutionalization” and “health services.” Id. § 12101
       (a)(3). Congress then wrote that “individuals with disabilities
       continually encounter various forms of discrimination, in‐
       cluding outright intentional exclusion, . . . failure to make
       modifications to existing facilities and practices, . . . segrega‐
       tion, and relegation to lesser services.” Id. § 12101(a)(5).
       To establish a violation of the ADA, “plaintiffs must demon‐
       strate that (1) they are ‘qualified individuals’ with a disability;
       (2) that the defendants are subject to the ADA; and (3) that
       plaintiffs were denied the opportunity to participate in or
       benefit from defendants’ services, programs, or activities, or
       were otherwise discriminated against by defendants, by




       2 At the signing of the historic legislation, President Bush declared that
       “every man, woman, and child with a disability can now pass through
       once‐closed doors into a bright new era of equality, independence, and
       freedom.” He continued, “[t]his historic act is the world’s first comprehen‐
       sive declaration of equality for people with disabilities – the first. Its pas‐
       sage has made the United States the international leader on this human
       rights issue.” President George H.W. Bush, Statement upon Signing the
       Americans with Disabilities Act (July 26, 1990).



                                             4
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 5 of 61




       reason of plaintiffs’ disabilities.” Henrietta D. v. Bloomberg, 331
       F.3d 261, 272 (2d Cir. 2003) (citation omitted).
       Title II of the ADA prohibits discrimination by public entities.
       It establishes that “no qualified individual with a disability
       shall, by reason of such disability, be excluded from partici‐
       pation in or be denied the benefits of the services, programs,
       or activities of a public entity, or be subjected to discrimina‐
       tion by any such entity.” 42 U.S.C. § 12132. “Title II does not
       only benefit individuals with disabilities. . . . Congress specif‐
       ically found that disability discrimination ‘costs the United
       States billions of dollars in unnecessary expenses resulting
       from dependency and nonproductivity.’” Frame v. City of Ar‐
       lington, 657 F.3d 215, 230 (5th Cir. 2011) (en banc) (citations
       omitted).
       Congress instructed the Attorney General to promulgate reg‐
       ulations implementing Title II. Those regulations require pub‐
       lic entities to “administer services, programs, and activities in
       the most integrated setting appropriate to the needs of quali‐
       fied individuals with disabilities.” 28 C.F.R. § 35.130(d). Such
       a setting “enables individuals with disabilities to interact with
       nondisabled persons to the fullest extent possible.” 28 C.F.R.
       Pt. 35, App. B. Public entities “shall make reasonable modifi‐
       cations in policies, practices, or procedures when the modifi‐
       cations are necessary to avoid discrimination on the basis of
       disability, unless the public entity can demonstrate that mak‐
       ing the modifications would fundamentally alter the nature
       of the service, program, or activity.” 28 C.F.R. § 35.130
       (b)(7)(i).3

       3 This affirmative obligation distinguishes the ADA. Unlike other anti‐dis‐

       crimination laws, the ADA “was considered innovative in that it went



                                           5
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 6 of 61




       The Supreme Court interpreted Title II in the landmark case
       Olmstead v. L.C ex rel. Zimring, 527 U.S. 581 (1999). It first noted
       that “Congress explicitly identified unjustified ‘segregation’
       of persons with disabilities as a ‘form of discrimination.’” 527
       U.S. at 600 (citation and brackets omitted). The Court then rea‐
       soned that “unjustified institutional isolation of persons with
       disabilities is a form of discrimination [that] reflects two evi‐
       dent judgments.”
               First, institutional placement of persons who
               can handle and benefit from community set‐
               tings perpetuates unwarranted assumptions
               that persons so isolated are incapable or unwor‐
               thy of participating in community life.
               Second, confinement in an institution severely
               diminishes the everyday life activities of indi‐
               viduals, including family relations, social con‐
               tacts, work options, economic independence,
               educational advancement, and cultural enrich‐
               ment.


       ‘beyond a mere nondiscrimination rule to demand the alteration of socie‐
       tal structures that, however unintentionally, stand in the way of opportu‐
       nities for people with disabilities’ through its reasonable accommodation
       requirement.” Ariana Cernius, Enforcing the Americans with Disabilities Act
       for the “Invisibly Disabled”: Not a Handout, Just a Hand, 25 Geo. J. Poverty L.
       & Pol’y 35, 50 (2017) (citations omitted). Not only are persons with disa‐
       bilities “entitled to reasonable accommodations to a public entity’s ser‐
       vices, programs, and activities, . . . it is discriminatory when an entity fails
       to take such steps as may be necessary to ensure that no individual with a
       disability is excluded, denied services, segregated or otherwise treated
       differently than other individuals because of the absence of auxiliary aids
       and services.” Id. (quotation marks and citations omitted).



                                              6
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 7 of 61




       Id. at 600–01 (citations and brackets omitted).
       Because discrimination on the basis of disability might not be
       obvious, the Court tried to explain the “dissimilar treatment”
       in simpler terms. It came up with this: “In order to receive
       needed medical services, persons with mental disabilities
       must, because of those disabilities, relinquish participation in
       community life they could enjoy given reasonable accommo‐
       dations, while persons without mental disabilities can receive
       the medical services they need without similar sacrifice.” Id.
       at 601 (citation omitted).
       Olmstead’s final holding reads as follows:
               States are required to provide community‐
               based treatment for persons with mental disa‐
               bilities when the State’s treatment professionals
               determine that such placement is appropriate,
               the affected persons do not oppose such treat‐
               ment, and the placement can be reasonably ac‐
               commodated, taking into account the resources
               available to the State and the needs of others
               with mental disabilities.
       Id. at 607.4 This is often referred to as the “integration man‐
       date.” Disability Advocates, Inc. v. Paterson (DAI I), 653 F. Supp.



       4 Thus, “Olmstead is noteworthy for its broad recognition of the rights of
       people institutionalized in congregate facilities to live and receive needed
       services and supports in the community. Critically, Olmstead endorsed the
       congressional finding in the ADA that institutionalization constituted dis‐
       crimination.” Robert D. Dinerstein & Shira Wakschlag, Using the ADA’s
       “Integration Mandate” to Disrupt Mass Incarceration, 96 Denv. L. Rev. 917,
       926 (2019) (citing 42 U.S.C. § 12101(a)(3)). The decision “has come to stand



                                            7
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 8 of 61




       2d 184, 190–91 (E.D.N.Y. 2009), vacated on other grounds sub
       nom. Disability Advocates, Inc. v. New York Coal. for Quality As‐
       sisted Living, Inc. (DAI II), 675 F.3d 149 (2d Cir. 2012). “[F]ol‐
       lowing Olmstead, courts have looked to the language of the
       Attorney General’s regulations interpreting Title II, as well as
       the holding in Olmstead, as the standard by which to deter‐
       mine a violation of the ADA’s integration mandate.” Id. (cita‐
       tions omitted).
       Though Olmstead spoke of “the State’s treatment profession‐
       als,” courts recognize that any treatment professional,
       whether employed by the state or not, may be used to show
       that community placement is appropriate. See Fisher v. Okla.
       Health Care Auth., 335 F.3d 1175, 1181 (10th Cir. 2003). If estab‐
       lishing a case required reliance on the government’s own
       treatment professionals, states could circumscribe the re‐
       quirements of Title II. See Joseph S. v. Hogan, 561 F. Supp. 2d
       280, 290–91 (E.D.N.Y. 2008); Long v. Benson, No. 4:08‐CV‐26,
       2008 WL 4571904, at *2 (N.D. Fla. Oct. 14, 2008); see also Martin
       v. Taft, 222 F. Supp. 2d 940, 972 n.25 (S.D. Ohio 2002).
                                        II.
           Procedural Background and Preliminary Arguments
       In 2011, the United States Department of Justice issued a find‐
       ings letter summarizing the results of its long investigation
       into the State of Mississippi’s mental health system. It con‐
       cluded that Mississippi was “unnecessarily institutionalizing
       persons with mental illness” in violation of the ADA’s inte‐
       gration mandate. Docket No. 150‐24 at 2. After years of


       for a ringing endorsement of community integration of people with men‐
       tal disabilities in multiple aspects of daily life.” Id. at 929.



                                         8
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 9 of 61




       negotiations failed, the United States filed this suit in 2016. It
       named the State as the sole defendant. See Docket No. 1.
       The parties have stipulated that the State is a public entity that
       must comply with the ADA and its implementing regula‐
       tions. Trial Stipulations ¶ 1.5 The State controls and operates
       the mental health system through the Mississippi Department
       of Mental Health (DMH), which provides services, and the
       Mississippi Division of Medicaid, which pays for services for
       Medicaid‐enrolled persons. Id. ¶ 2. Persons with SMI are “al‐
       most always” eligible for Medicaid. Trial Tr. 1402.
       The United States alleges that Mississippi over‐relies on state
       psychiatric hospitals in violation of Olmstead. Adults with
       SMI are forced into segregated hospital settings instead of be‐
       ing able to stay in their communities with the help and sup‐
       port of their families and local services. The United States
       claims that as a result, all Mississippians with SMI are denied
       the most integrated setting in which to receive services, and
       are at serious risk of institutionalization.6
       The case culminated in a four‐week bench trial in June and
       July of 2019.7 The parties have now submitted their post‐trial


       5 The Trial Stipulations were filed at Docket No. 231‐1. In this opinion, the

       plaintiff’s exhibits are cited as “PX,” the defendant’s exhibits are cited as
       “DX,” and joint exhibits are cited as “JX.”
       6The United States’ allegations echo President Bush’s lament that “tragi‐
       cally . . . the blessings of liberty have been limited or even denied” to many
       persons with disabilities. President Bush, supra note 2.
       7 The attorneys for both sides provided admirable representation to their
       clients. The Court appreciates how all involved worked together in good
       faith for the most efficient management of this case, and treated the subject
       of this matter with the seriousness and respect it deserves. The



                                             9
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 10 of 61




        proposed findings of facts and conclusions of law. See Docket
        Nos. 232–33.
        Motion practice established that the United States filed this
        action pursuant to its authority to enforce Title II of the ADA,
        42 U.S.C. § 12133, and under the Civil Rights of Institutional‐
        ized Persons Act, 42 U.S.C. § 1997a. See United States v. Missis‐
        sippi, No. 3:16‐CV‐622‐CWR‐FKB, 2019 WL 2092569, at *2–3
        (S.D. Miss. May 13, 2019); see also DAI II, 675 F.3d at 162 (find‐
        ing that the United States had standing to bring suit on behalf
        of thousands of individuals with SMI living in segregated set‐
        tings). The United States has complied with the necessary
        statutory prerequisites. The State has not challenged that
        these prerequisites have been met at or since trial.
        The State, however, has raised several arguments that all sug‐
        gest the same conclusion: despite the statutory authority to
        bring such a suit, the United States cannot prevail in this case
        because it is the sole plaintiff. Without other named plaintiffs
        or a certified class of individuals, the State says, there is no
        violation of the ADA. These arguments must be addressed
        first, because while not expressly articulated as such, they in‐
        voke the basic principle of Article III standing that a plaintiff
        must suffer an “injury‐in‐fact.” Lujan v. Defs. of Wildlife, 504
        U.S. 555, 560 (1992).
        First, the State argues that the United States has not proven
        that anyone was unnecessarily hospitalized. Second, the State
        argues that the United States has not proven that anyone was
        denied the benefits of, or excluded from participation in, any


        professionalism they exhibited during the trial is one which the Court
        wishes it experienced in each of its cases.



                                         10
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 11 of 61




        community‐based program. Third, the State contends that be‐
        cause the United States does not have named plaintiffs who
        are currently institutionalized, this case is “only” an at‐risk of
        institutionalization case. Docket No. 232 at 15.
        The first two arguments were refuted at trial. The United
        States’ experts provided dozens of examples of individuals
        who were unnecessarily hospitalized or hospitalized too long
        because they were excluded from community‐based services.
        Some of the persons the United States’ experts analyzed for
        this suit were still hospitalized when the experts interviewed
        them. All of that evidence will be discussed below. In this sec‐
        tion, though, the Court will discuss the third argument:
        whether this case is somehow deficient for emphasizing that
        Mississippians remain at risk of institutionalization and re‐in‐
        stitutionalization.
        Most of the cases brought pursuant to Title II’s integration
        mandate are brought by individual plaintiffs or classes of per‐
        sons. E.g., Olmstead, 527 U.S. at 593 (reciting that plaintiffs L.C.
        and E.W. were persons with disabilities who challenged their
        institutionalization). This case is different. Here, the United
        States alleges, inter alia, that Mississippi’s system pushes
        thousands of people into segregated hospital settings that
        could have been avoided with community‐based services.
        When persons with SMI are eventually discharged, it claims,
        Mississippi’s ongoing lack of community‐based services
        means they are at serious risk of re‐institutionalization.
        The Fifth Circuit has not reviewed a similar case, so decisions
        from around the country guide this Court’s determination. Cf.
        Shumpert v. City of Tupelo, 905 F.3d 310, 320 (5th Cir. 2018), as
        revised (Sept. 25, 2018) (“If there is no directly controlling



                                        11
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 12 of 61




        authority, this court may rely on decisions from other circuits
        to the extent that they constitute a robust consensus of cases
        of persuasive authority.”).
        The cases show that Title II protects not only those persons
        currently institutionalized, but also those at serious risk of in‐
        stitutionalization. See Steimel v. Wernert, 823 F.3d 902, 911–13
        (7th Cir. 2016); Davis v. Shah, 821 F.3d 231, 263 (2d Cir. 2016);
        Pashby v. Delia, 709 F.3d 307, 321–22 (4th Cir. 2013); M.R. v.
        Dreyfus, 663 F.3d 1100, 1116 (9th Cir. 2011), amended by 697
        F.3d 706 (9th Cir. 2012); Fisher, 335 F.3d at 1181; Steward v. Ab‐
        bott, 189 F. Supp. 3d 620, 633 (W.D. Tex. 2016); Pitts v. Green‐
        stein, No. 10‐635‐JJB‐SR, 2011 WL 1897552, at *3 (M.D. La. May
        18, 2011); DAI I, 653 F. Supp. 2d at 187–88 (finding violation
        of ADA and Rehabilitation Act where approximately 4,300 in‐
        dividuals with SMI were “residing in, or at risk of entry into”
        segregated settings), vacated sub nom. DAI II, 675 F.3d at 162
        (finding that original plaintiff lacked organizational standing
        but the United States could bring such a suit). In other words,
        the prospective approach taken by the United States is sup‐
        ported by the weight of authorities from around the country.
        The State argues that these cases have differing fact patterns.
        The argument is unpersuasive because these cases all evalu‐
        ated the key premise at issue here—whether at risk of institu‐
        tionalization claims are valid.
        In Pashby, for example, the Fourth Circuit rejected the idea
        that an Olmstead claim is limited to instances of “actual insti‐
        tutionalization.” 709 F.3d at 321. It instead agreed with the
        plaintiffs that Olmstead protects those facing “risk of institu‐
        tionalization.” Id. at 322. The Tenth Circuit added that a con‐
        trary conclusion makes little sense, as the ADA’s “protections



                                       12
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 13 of 61




        would be meaningless if plaintiffs were required to segregate
        themselves by entering an institution before they could chal‐
        lenge an allegedly discriminatory law or policy that threatens
        to force them into segregated isolation.” Fisher, 335 F.3d at
        1181; see also Steimel, 823 F.3d at 912. “Unsurprisingly, . . .
        courts of appeals applying the disability discrimination claim
        recognized in Olmstead have consistently held that the risk of
        institutionalization can support a valid claim under the inte‐
        gration mandate.” Davis, 821 F.3d at 263 (collecting cases).
        Unsatisfied with this principle, Mississippi pivots, and says
        those cases are distinguishable because those defendants
        were making “policy changes” to take away services, whereas
        here, Mississippi is simply moving slowly on deinstitutional‐
        ization. But that is not a complete statement of the facts or the
        law. The evidence showed that Mississippi is making policy
        changes that both decrease and increase institutionalization.
        For example, the State is increasing hospital beds at some of
        its facilities. The law, meanwhile, indicates that the ADA and
        Olmstead protect persons trapped in a snail’s‐pace deinstitu‐
        tionalization.
        The ADA is unique among civil rights laws. It is “a ‘broad
        mandate’ of ‘comprehensive character’ and ‘sweeping pur‐
        pose’ intended ‘to eliminate discrimination against disabled
        individuals, and to integrate them into the economic and so‐
        cial mainstream of American life.’” Frame, 657 F.3d at 223 (ci‐
        tations omitted). Somewhat unusually, the ADA “impose[s]
        upon public entities an affirmative obligation to make reasona‐
        ble accommodations for disabled individuals. Where a de‐
        fendant fails to meet this affirmative obligation, the cause of
        that failure is irrelevant.” Bennett‐Nelson v. Louisiana Bd. of




                                       13
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 14 of 61




        Regents, 431 F.3d 448, 454–55 (5th Cir. 2005) (emphasis added
        and citations omitted).
        This affirmative obligation extends to deinstitutionalization
        cases. Olmstead explicitly holds that “States are required to pro‐
        vide community‐based treatment” if three elements are met.
        527 U.S. at 607 (emphasis added).8 None of those elements
        turn on whether the State is eliminating services or failing to
        provide services. The rate‐of‐change question is instead
        folded into element three of the standard; whether commu‐
        nity placement “can be reasonably accommodated.” Id.
        Case law also indicates that states dragging their feet on de‐
        institutionalization can be held accountable under Olmstead.
        In Frederick L., the Third Circuit was faced with a situation
        with similarities to our own. Both parties sought deinstitu‐
        tionalization and citizens’ “integration into community‐based
        healthcare programs.” Frederick L. v. Dep’t of Pub. Welfare of Pa.
        (Frederick L. II), 422 F.3d 151, 154 (3d Cir. 2005). They disputed
        only the timeline of implementation (or lack thereof). The ap‐
        pellate court found that although the Commonwealth of
        Pennsylvania “proffers general assurances and good faith



        8 Similarly, the ADA’s implementing regulations provide that public enti‐

        ties “shall make reasonable modifications in policies, practices, or proce‐
        dures when the modifications are necessary to avoid discrimination on the
        basis of disability, unless the public entity can demonstrate that making
        the modifications would fundamentally alter the nature of the service,
        program, or activity.” 28 C.F.R. § 35.130(b)(7)(i) (emphasis added). Noth‐
        ing in this regulation provides an exception for states that characterize
        segregation on the basis of disability as a mere failure to act. Such an ex‐
        ception might well swallow the rule.



                                            14
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 15 of 61




        intentions to effectuate deinstitutionalization,” that was not
        enough to satisfy the ADA.
               General assurances and good‐faith intentions
               neither meet the federal laws nor a patient’s ex‐
               pectations. Their implementation may change
               with each administration . . . , regardless of how
               genuine; they are simply insufficient guarantors
               in light of the hardship daily inflicted upon pa‐
               tients through unnecessary and indefinite insti‐
               tutionalization.
        Id. at 158–59. The Third Circuit concluded that under
        Olmstead, states must provide more than “a vague assurance”
        of “future deinstitutionalization”; that “verifiable bench‐
        marks or timelines” are “necessary elements of an acceptable
        plan”; and that any plan must “demonstrate a commitment to
        community placement in a manner for which [the state gov‐
        ernment] can be held accountable by the courts.” Id. at 155–
        56. This Court agrees, and will therefore consider the State’s
        arguments regarding the timing of deinstitutionalization later
        in the Olmstead analysis, rather than as a bar to the entire ac‐
        tion.
        Given all of these authorities, the Court cannot sustain the
        State’s preliminary legal arguments. The Court will now turn
        to the evidence.
                                      III.
                    Mississippi’s Mental Health System
        Mississippi’s mental health system looks like a broad contin‐
        uum of care—with community services on one end and the
        state hospitals on the other. On one end, the State is divided



                                      15
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 16 of 61




        into regions, each covered by a community mental health cen‐
        ter that provides a range of services. On the other end, a hand‐
        ful of state hospitals are used to institutionalize patients when
        necessary.
        Dr. Robert Drake, one of the United States’ experts, testified
        that the community‐based system described in Mississippi’s
        manuals “is well written.” Trial Tr. 105. In practice, however,
        the continuum of care morphs from a line into a circle. Mis‐
        sissippians with SMI are faced with a recurring cycle of hos‐
        pitalizations, without adequate community‐based services to
        stop the next commitment. This process of “cycling admis‐
        sions” is “the hallmark of a failed system.” Trial Tr. 119.
        A.      Community‐Based Services
        “The State offers community‐based mental health services
        primarily through fourteen regional community mental
        health centers (CMHCs). DMH is responsible for certifying,
        monitoring, and assisting the CMHCs.” Trial Stipulations ¶ 5.
        DMH promulgates standards for the CMHCs and provides
        them with grant funding, but the management of each CMHC
        is left to a board appointed by the county supervisors within
        the catchment area covered by the CMHC. Id. ¶ 7; Trial Tr.
        1579.
        “Community‐based services” refers to a bundle of evidence‐
        based practices. If these services are provided in a county,
        they are provided through the regional CMHC. Each kind of
        service is described in more detail below.
              Programs of Assertive Community Treatment (PACT):
               PACT is the most intensive community‐based service
               available in Mississippi. It is for individuals “who have
               the most severe and persistent mental illnesses, have


                                       16
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 17 of 61




              severe symptoms and impairments, and have not bene‐
              fited from traditional outpatient programs.” JX 60 at 215;
              see Trial Stipulations ¶¶ 189–90. PACT teams include
              some combination of psychiatric nurse practitioners,
              psychiatrists, registered nurses, community support
              specialists, peer support specialists, employment and
              housing specialists, therapists, and program coordina‐
              tors. See Trial Tr. 529 and 2194. Currently, PACT services
              are offered in Mississippi through eight PACT teams,
              which together cover 14 of Mississippi’s 82 counties. See
              PX 413; Trial Stipulations ¶ 195.
             Mobile Crisis Response Services: “All fourteen CMHC re‐
              gions established Mobile Crisis Response Teams in 2014.
              Mobile crisis response services are required by DMH
              regulation to be available 24 hours a day, 7 days a week,
              365 days a year.” Trial Stipulations ¶¶ 208–09.
             Crisis Stabilization Units (CSUs): “CSUs provide psychi‐
              atric supervision, nursing, therapy, and psychotherapy
              to individuals experiencing psychiatric crises, and are
              designed to prevent civil commitment and/or longer‐
              term inpatient hospitalization by addressing acute
              symptoms, distress, and further decompensation.” Id.
              ¶ 212. There are nine CSUs in Mississippi. They are lo‐
              cated in Batesville, Brookhaven, Cleveland, Corinth,
              Grenada, Gulfport, Laurel, Newton, and Jackson. Id.
              ¶ 222.9

        9 The ninth CSU was added in Hinds County, the State’s most populous
        county, in the spring of 2019, past the fact cut‐off date agreed to by the
        parties. See Trial Tr. 2202. Nevertheless, this is relevant for understanding
        the complete range of services currently provided by DMH.



                                             17
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 18 of 61




            Community Support Services: Community support ser‐
             vices are similar to PACT services, but are less intensive.
             They allow healthcare professionals to provide in‐home
             services like medication management and referrals to
             other service providers. Medicaid will reimburse up to
             100 hours of community support services per person per
             year. See Trial Tr. 40 and 1345.
            Peer Support Services: “Peer Supports are provided in
             Mississippi by Certified Peer Support Specialists (CPSS),
             individuals or family members of individuals who have
             received mental health services and have received train‐
             ing and certification from the State. CPSS may work in
             State Hospitals, as part of PACT or Mobile Crisis Re‐
             sponse Teams, for CMHCs, or for other providers and
             serve as a resource for individuals with mental illness.
             Peer specialists engage in person‐centered activities with
             a rehabilitation and resiliency/recovery focus. These ac‐
             tivities allow consumers of mental health services and
             their family members the opportunity to build skills for
             coping with and managing psychiatric symptoms and
             challenges associated with various disabilities while di‐
             recting their own recovery.” Trial Stipulations ¶¶ 251–
             52.
            Supported Employment: “Supported Employment for SMI
             assists individuals with severe and persistent mental ill‐
             ness in obtaining and maintaining competitive employ‐
             ment.” Id. ¶ 227. “In FY17 116 individuals with SMI re‐
             ceived supported employment.” Id. ¶ 232.




                                      18
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 19 of 61




              Permanent Supported Housing: “According to SAMHSA,10
               Permanent Supported Housing is an evidence‐based
               practice that provides an integrated, community‐based
               alternative to hospitals, nursing facilities, and other seg‐
               regated settings. It includes housing where tenants have
               a private and secure place to make their home, just like
               other members of the community, and the mental health
               support services necessary to maintain the housing.” Id.
               ¶ 235. In Mississippi, supported housing services are de‐
               livered through a program known as CHOICE.
               “CHOICE recipients receive mental health services from
               the local CMHC or other providers and are eligible for a
               rental subsidy administ[ered] through MHC.” Id. ¶ 237.
               “In FY17 205 individuals were served through
               CHOICE.” Id. ¶ 249.
        The evidence established that the descriptions of the services
        provided by CMHCs is adequate. The problem is that the de‐
        scriptions do not match the reality of service delivery, in
        terms of what is actually provided and where it is provided.
        Some of those realities are presented below.
                1.     PACT is unavailable and under‐enrolled.
        The following map provides an understanding of the regional
        catchment areas that each CMHC covers. It shows that PACT
        services do not exist in 68 of Mississippi’s 82 counties.




        10 The Substance Abuse and Mental Health Services Administration
        (SAMHSA) is an agency within the U.S. Department of Health and Hu‐
        man Services.



                                        19
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 20 of 61




                                 Figure 1
         Mississippi Counties with PACT Teams as of June 201811




        PACT is the most intensive community‐based service. It tar‐
        gets individuals who need the most assistance staying out of
        the hospital. The prime candidate for PACT is someone who
        has had multiple hospitalizations, such as the 743

        11   PX 413.



                                    20
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 21 of 61




        Mississippians hospitalized more than once between 2015
        and 2017. See PX 405 at 28.12 The United States refers to this
        group as the “heavy utilizers” of the mental health system.
        Trial Tr. 2468.
        As of September 2018, however, only 384 people in the state
        were receiving PACT services. See JX 50 at 8. The problem is
        obvious. If there are more than 700 heavy utilizers who have
        been hospitalized multiple times, but fewer than 400 persons
        receive PACT services, the penetration rate of PACT services
        is low.
        Again, one obvious reason for the under‐enrollment of heavy
        utilizers is geographical. The below map shows that many of
        Mississippi’s most‐hospitalized persons live in areas where
        PACT services are not available.




        12Dr. Todd MacKenzie, one of the United States’ experts, compiled state
        hospital admission records from October 2015 through October 2017. He
        found that during that time frame, 514 patients were admitted twice, 147
        patients were admitted three times, and 82 patients had four or more ad‐
        missions. Trial Tr. 278. Over that period, just 30% of state hospital patients
        accounted for 73% of the total state hospital bed days. See PX 419.



                                             21
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 22 of 61




                                   Figure 2
             Home Addresses of the top 30% of Hospital Utilizers13




        Even in those 14 counties where PACT exists, there is another
        problem. Testimony revealed that existing PACT teams are
        not operating at full capacity. A DMH Bureau Director at‐
        tributed the shortfall to “staff issues” and the fact that some

        13   PX 419.



                                      22
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 23 of 61




        patients “choose not to have that level of intervention in their
        life.” Trial Tr. 1587–88.
        The first explanation is understandable. The second is less
        persuasive. Other states’ experiences show that patients do in
        fact choose to have intensive community‐based services in
        their lives. We know this because other states have signifi‐
        cantly higher PACT penetration rates. One of the State’s ex‐
        perts testified that if Mississippi’s PACT services had the na‐
        tion’s average penetration rate, a total of 1,329 Mississippians
        with SMI would be receiving PACT services. Trial Tr. 1539.
        That is nearly 1,000 persons more than are being served today.
               2.     Mobile Crisis Services are illusory.
        Geographic availability does not always translate into true ac‐
        cessibility. The Court heard from Sheriff Travis Patten, the top
        law enforcement official in Adams County, Mississippi. He
        testified that although his county is covered by the CMHC for
        Region 11, when people call the mobile crisis line, the Adams
        County Sheriff’s Department is dispatched to respond to the
        call. That is in large part because the mobile crisis team is
        based in McComb, over an hour away. His department never
        sees the mobile crisis team. See Trial Tr. 914–15.
        Ms. Worsham, the certified peer support specialist, has called
        the mobile crisis line in Gulfport “dozens of times.” Trial Tr.
        335. They came only once. Trial Tr. 336. Every other time, they
        told her to take herself or her client to the hospital or call the
        police. Trial Tr. 336–37.
        It is no surprise then that the mobile crisis lines covering Ad‐
        ams County and Gulfport are utilized less often than others
        in the state. The below map shows the utilization of this ser‐
        vice by region:


                                       23
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 24 of 61




                                   Figure 3
        2017 Mobile Crisis Calls and Contacts per 1000 Residents14




                  3.   Crisis Stabilization Units are not available.
        Not all of the CMHCs have crisis stabilization units. Sheriff
        Patten does not have a CSU in Adams County or in the larger
        Region 11 catchment area. That is a missed opportunity, as

        14   PX 415.



                                       24
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 25 of 61




        the State does not dispute that CSUs are an effective diversion
        from hospitalization. DMH data show that CSUs successfully
        divert a patient from a state hospital 91.85% of the time. See
        PX 354 at 9.
               4.     Peer Support Services are not billed.
        Peer support services are included in the Mississippi Medi‐
        caid State Plan, but there is no indication that the service is
        being utilized across the State. Shockingly, in the three most
        populous regions of the State, CMHCs billed Medicaid for a
        total of 17 persons who received peer support services in 2017.
        See PX 407 at 22; PX 423 at 2; Trial Tr. 1356–57.
        Meanwhile, Mississippi has only two peer‐run drop‐in cen‐
        ters—places that allow anyone suffering from SMI to come in
        at any time and connect with peers. Those are located in Gulf‐
        port and Jackson. See Trial Tr. 328–30 and 2206.
               5.     Supported Employment is miniscule.
        In 2018, 257 Mississippians received supported employment
        services. See DX 302 at 21; Trial Tr. 1515 and 1558. Not surpris‐
        ingly, despite working as a peer support specialist within the
        community, Melody Worsham is not aware of anyone with
        SMI who has received supported employment services. See
        Trial Tr. 341.
        One of the State’s experts, Ted Lutterman, testified that Mis‐
        sissippi’s penetration rate on supported employment is “quite
        low.” Trial Tr. 1515. If it were increased to the national aver‐
        age, he said, a total of 1,266 people would benefit from the
        service. Trial Tr. 1558. That is (once again) 1,000 more people
        a year than the State is currently serving.




                                       25
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 26 of 61




        In 2019, DMH attempted to increase supported employment
        services by giving new $40,000 grants to seven CMHCs. See
        DX 12 at 2; Trial Tr. 1631–32. Each grant would pay for one
        additional supported employment specialist, who in turn
        could assist another 20 to 25 clients per region. Trial Tr. 1632.
        While that is a step in the right direction, it represents one
        fewer supported employment specialist than DMH recom‐
        mended per region in 2011, and will help a maximum of 175
        Mississippians with SMI. See Trial Tr. 1632. A DMH official
        explained this at trial by saying, “You just have to go with the
        funding you have.” Trial Tr. 1632.
               6.     CHOICE is far too small.
        The CHOICE housing program is grossly underutilized.
        Overall, about 400 Mississippians have benefited from
        CHOICE. See Trial Tr. 742. The map below shows seven
        CMHC regions with fewer than five individuals enrolled in
        CHOICE, despite an estimate by the program administrator
        that over 2,500 beds statewide are needed. See JX 5 at 3.




                                       26
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 27 of 61




                                      Figure 4
                       CHOICE Program Utilization 2016‐201815




                  7.      Other management concerns.
        One reason many community services are underutilized is the
        lack of data‐driven management. See PX 407 at 31; Trial Tr.
        1396. DMH executives admitted that they do not regularly

        15   PX 416.



                                        27
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 28 of 61




        review data on community‐services utilization, much less use
        that data to drive programmatic changes. See Trial Tr. 1639–
        40; Allen Dep. 10–11; Holloway Dep. 34–35; Hurley Dep. 48–
        49; Toten Dep. 21–22, 109, 133–34, 140, 194, and 208–09. As an
        example, the clinical director at South Mississippi State Hos‐
        pital testified that the committee established to monitor hos‐
        pital readmission rates stopped meeting regularly. Reeves
        Dep. 24–25. “I think we addressed whatever we were capable
        of addressing,” he said. Id. at 25.
        A different kind of management problem concerns DMH’s re‐
        lationship with community health providers. DMH views
        CMHCs as independent, autonomous organizations, see Allen
        Dep. 14–15 and 45, but DMH sets the standards for the
        CMHCs and gives them grants for programs, see id. at 14–15
        and Trial Stipulations ¶¶ 5–7. It is ultimately DMH’s respon‐
        sibility to manage the expansion of community‐based ser‐
        vices at CMHCs.
        B.      State Hospitals
        On the other end of the continuum of care are the state hospi‐
        tals. “DMH funds and operates four State Hospitals: Missis‐
        sippi State Hospital in Whitfield, MS (MSH), East Mississippi
        State Hospital, in Meridian, MS (EMSH), North Mississippi
        State Hospital, in Tupelo (NMSH), MS, and South Mississippi
        State Hospital, in Purvis, MS (SMSH).”16 Trial Stipulations
        ¶ 9.



        16 DMH also runs the Central Mississippi Residential Center in Newton,
        a step‐down facility that helps transition individuals from the state hospi‐
        tals to the community. See Trial Stipulations ¶ 186.



                                            28
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 29 of 61




        In 2018, a total of 2,784 Mississippians were institutionalized
        across the four hospitals. See PX 412 at 3. That year, the State
        had 438 state hospital beds.17 See Trial Tr. 2453; PX 412A at 1.
        These beds cost the State between $360 and $474 per person
        per day. See PX 452 at 38; PX 453 at 30; PX 454 at 20; PX 455 at
        20.
        Mississippi has relatively more hospital beds and a higher
        hospital bed utilization rate than most states. See PX 393 at 39;
        PX 394 at 20 and 27. The State concedes that its “hospital uti‐
        lization rate is higher than the national and regional rates,”
        but emphasizes that since 2008 it has fallen faster than the re‐
        gional and national averages. Docket No. 232 at 44.
        While the number of hospital beds in Mississippi fell from
        2011 to 2014, it has remained relatively stable since then. See
        PX 412 at 1. The graphic below demonstrates such:




        17 This total does not include “forensic” beds, which are used for pretrial
        mental health evaluations or for persons found not guilty by reason of in‐
        sanity. See Trial Tr. 1363 and 2321. Forensic beds have largely been ex‐
        cluded from this suit because they serve a need in the criminal justice field.
        That, however, does not mean that the State does not face challenges with
        the availability of those beds. See Adam Northam, Bed shortage leaves men‐
        tally ill in jail, The Daily Leader, Sept. 8, 2018 (“He’s not a criminal, he’s a
        sick man, and his confinement to the jail instead of the hospital is shame‐
        ful, said Lincoln County Sheriff Steve Rushing.”).



                                              29
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 30 of 61




                                    Figure 5
                Average Staffed Bed Capacity in State Hospitals18




        Bo Chastain, the Director of Mississippi State Hospital, testi‐
        fied that he intends to operate the same number of beds each
        year. Trial Tr. 2272. One of the United States’ experts testified
        that “East Mississippi [State] Hospital actually added beds as
        did South Mississippi State Hospital in 2018.” Trial Tr. 1362.
        When compared to other states, Mississippi allocates signifi‐
        cantly more of its budget to institutional settings and corre‐
        spondingly less of its budget to community‐based services.
        See PX 407 at 29. Mississippi’s funding allocation is about a
        decade behind other states. In 2015, for example, Mississippi’s
        proportional spending on community‐based services was less
        than the 2006 national average. See Trial Tr. 1544.
        The State admits that the share of its budget spent on institu‐
        tional care remains above the national average. See Docket

        18   PX 412 at 1.



                                       30
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 31 of 61




        No. 232 at 44. If federal Medicaid dollars are excluded from
        the calculation, only 35.65% of Mississippi’s mental health
        spending went to community‐based services in 2017. See PX
        319; PX 407 at 29; Trial Tr. 1419.
        There is no dispute that the state hospitals are “institutional,
        segregated settings.” Trial Stipulations ¶ 11. If you are in a
        state hospital, your “routine is determined by other people,
        and the food is determined by other people, and your privacy
        level is determined by []other people.” Trial Tr. 511. Life there
        is best described by those who have experienced it.
        According to Blair Duren, who has been admitted on three
        occasions, state hospitals are “very scary.”
               It’s anxiety and depression and paranoia all
               built up. There is a lot of sick people who are
               very sick and have worse issues than myself,
               and it was very hard to be in a hospital because
               you were told, you know, when to go to bed,
               when it’s time to eat. There is no freedom. There
               is no independence at all, no privacy.
        Trial Tr. 568–69. Another patient told one of the United States’
        experts that “it was the most humiliating experience she had
        ever had in her life.” Trial Tr. 966. Others said it was “like a
        prison.” Trial Tr. 966. “It’s no life to be in a hospital,” one of
        the United States’ experts said. “It’s being alive, but that’s dif‐
        ferent than having a life.” Trial Tr. 509–10.
        Ms. Worsham told the Court that:
               I’m terrified of [state hospitals]. . . . They take all
               your rights away and there is no dignity. They
               pump people full of drugs. They make you use



                                         31
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 32 of 61




               a community bathroom even though you have
               your own room. Women who are menstruating
               have to walk around the halls with a handful of
               tampons. If I want to rest or if a person wants to
               rest, they have to just lay in the hallway. They
               don’t let people rest. Sometimes there is coer‐
               cion. I would never want to be there, and I have
               made efforts in the past to stay out of them.
        Trial Tr. 335. Individuals at East Mississippi State Hospital
        have to earn back the privilege of wearing their wedding ring.
        An expert said that was “unusual and extreme.” Trial Tr.
        1333.
        T.M. is a man with SMI who has been admitted to state hos‐
        pitals on six different occasions. Trial Tr. 778. While hospital‐
        ized in Meridian, on the other side of the state from his mother
        in the Delta, he once wrote her a letter saying, “I’m not sure
        when [or] if I’ll ever see you again.” PX 1102 at 2; Trial Tr. 782.
        It particularly struck this Court that a single hospitalization
        can result in you losing custody of your children. That is what
        happened to Person 11, a 41‐year‐old woman with two
        daughters. When she was interviewed by one of the United
        States’ experts, she still had not regained custody of her chil‐
        dren. Trial Tr. 853–54.
        Transition planning is another area of concern. While individ‐
        uals being discharged are often given a date to report to the
        local CMHC, there is no follow‐up or consistent connection to
        local services. See Trial Tr. 818. DMH documents show that in
        2016, only 20% of patients met with a CMHC representative
        before being discharged from the hospital. See PX 151 at 9. The
        Social Services Director at MSH, who supervises 40 social



                                        32
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 33 of 61




        workers, testified that a social worker’s involvement with the
        patient ends as soon as the patient leaves the hospital. Flem‐
        ing Dep. 8 and 79.
        It is common for state hospitals to use the same discharge plan
        even after an individual has returned for another commit‐
        ment. Katherine Burson, one of the United States’ experts,
        “found the discharge planning to be formulaic. People pretty
        much got the same discharge plan, and it ‐‐ I didn’t see dis‐
        charge plans change, even when in the past the discharge plan
        hadn’t worked.” Trial Tr. 1091. Person 3, for example, was ad‐
        mitted to state hospitals three times between 2014 and 2016,
        and his planning looked identical upon each discharge. See
        Trial Tr. 819–32. Some patients did not have access to medica‐
        tion upon discharge, which led to rehospitalization “rela‐
        tively quickly.” Trial Tr. 445.
                                          IV.
                            Everyday Mississippians
        The Court heard from several DMH executives who testified
        about the extent of community‐based services currently pro‐
        vided by the State.19 They uniformly agreed that the State pri‐
        oritizes community‐based care. See Trial Tr. 1613, 1672–73,
        2050, 2293, and 2331. One of the challenges mentioned by
        these witnesses is the lack of a qualified workforce for mental



        19 These witnesses included Jake Hutchins, Bureau Director of Behavioral
        Health at DMH; Marc Lewis, Director of the Bureau of Certification and
        Quality Outcomes at DMH; Steven Allen, Deputy Executive Director of
        DMH; Director Chastain of MSH; and Diana Mikula, Executive Director
        of DMH.



                                          33
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 34 of 61




        healthcare employers across Mississippi.20 See Trial Tr. 2258
        and 2318–20.
        The United States, in contrast, called several people who have
        used the State’s mental health services or whose family mem‐
        bers have used such services. They all testified that a lack of
        community‐based services is devasting to individuals with
        SMI and their families.
        The Court heard harrowing and tragic stories about what
        happens when people fall through the cracks. Through tears,
        H.B. shared one of those stories.
        His daughter, S.B., is a 52‐year‐old woman who has relied on
        the State’s mental health system for approximately three dec‐
        ades. S.B. has been in state hospitals 23 times in that span. H.B.
        has been forced to initiate commitment proceedings several
        times, because he has no other options and S.B. does not re‐
        ceive any services when she is not hospitalized.21 See Trial Tr.
        721–42. “I would have liked to have had other options that



        20One of the factors contributing to this problem is a lack of competitive
        pay. Director Chastain testified that a direct care worker in a state hospital
        has a starting salary of approximately $17,500, which is far from a living
        wage. See Trial Tr. 2258.
        21In the winter of 2013‐2014, H.B. was unable to locate his daughter. S.B.
        had been living in a care home called Creation Elite, where she alleged
        that a male staff attendant was sexually assaulting her. In response, the
        owner of the home moved S.B. into an apartment without any oversight,
        and she quickly stopped taking her medication. See Trial Tr. 726–31; DX
        338. Personal care homes seem to be a particularly egregious problem.
        There is little oversight and nothing to ensure that “care” is actually pro‐
        vided.



                                             34
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 35 of 61




        were ‐‐ were better options, but they weren’t there.” Trial Tr.
        738.22
        C.R. told the Court about her cousin, T.M., who has been hos‐
        pitalized six times. One time, a social worker at MSH called
        and asked C.R.—a layperson—“what is the discharge plan for
        T.M.?” At the time, C.R. did not even know that T.M. had
        been hospitalized. C.R. has never heard about crisis stabiliza‐
        tion services that could help T.M. when he is in the commu‐
        nity.23 See Trial Tr. 773–86.
        The witnesses also offered glimpses into what it is like when
        the State provides the services it promises. Dr. Kathy Crock‐
        ett, Executive Director of Hinds Behavioral Health Services,
        testified for the State about the array of services provided in
        Hinds County, including (among other things) a PACT team,
        crisis stabilization unit, and drop‐in center. See Trial Tr. 2192–
        94. She says they serve everyone they can, but would “love
        to” expand their community‐based services because there are
        others out there who need assistance. Trial Tr. 2228 and 2235.



        22 S.B.’s story gets even sadder. Eighteen years ago, her father took cus‐
        tody of her son at three days old, and later adopted him. That child was
        the product of what H.B., a former police officer, described as a felonious
        relationship—a married man had taken advantage of his daughter. See
        Trial Tr. 756–57. Years later, in large part because of the lack of services,
        S.B.’s mental health declined to a “bad state.” One day she was walking in
        the street and was struck by a hit‐and‐run driver. She suffered two broken
        legs, a broken pelvis, and a concussion, resulting in two knee replacement
        surgeries. Her total hospital stay was five months, including rehabilitation
        so that she could learn to walk again. See Trial Tr. 731–32 and 764–66.
        23Similar to S.B., T.M. also spent time in a personal care home that was
        shut down. T.M.’s personal care home was unlicensed. See Trial Tr. 793.



                                             35
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 36 of 61




        Kim Sistrunk is the PACT team leader in Tupelo. While she
        has funding only to provide services to persons living in Lee
        County, she described a committed, on‐the‐ground team that
        helps clients manage SMI and learn to live fulfilled lives. Trial
        Tr. 529 and 540. Her PACT team has a client who, with their
        support, has maintained a job at a local furniture manufac‐
        turer, increased her credit score, and recently bought her own
        car. Before connecting with PACT, the client was dependent
        on others to get around. See Trial Tr. 537–38. Mr. Duren, a cli‐
        ent who was quoted earlier in this opinion, provided heartfelt
        testimony about the “dramatic[]” impact Ms. Sistrunk’s team
        has had on his life—the therapy sessions they offer, their care‐
        ful preparation of “med boxes,” and even the fact that they
        have a washer and dryer on‐site. Trial Tr. 570–72.
        Ms. Sistrunk has seen firsthand how her team can divert cli‐
        ents from hospitalization. The team has a client in his fifties
        who does not have any family or friends to support him. They
        noticed that he had become suicidal, and they were able to get
        him into a crisis stabilization unit for a few days. The provid‐
        ers at the CSU “tweaked” his medications successfully. The
        PACT team was there to pick him up and take him home.
        Prior to his connection to PACT services, this gentleman had
        been committed for longer stays in state hospitals because of
        similar suicidal symptoms. See Trial Tr. 540–41.
        Ms. Worsham shared Dr. Crockett and Ms. Sistrunk’s senti‐
        ments about the impact community‐based services can have.
               I have seen amazing progress in people’s recov‐
               ery. . . . I have seen people when I first started
               there that had kind of resolved the life that I
               thought I had for me back in the day, that I’m



                                       36
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 37 of 61




                just going to never work, nobody wants me be‐
                cause I’m sick, I’m going to watch TV, Iʹm going
                to play some crossword puzzles or something,
                and that’s my life, to all of a sudden people hav‐
                ing a desire to go back to school or own a home
                or get married, you know, real life things, get‐
                ting into life, joining a bowling league.
        Trial Tr. 326.
                                             V.
                                      The Experts
        In many ways, this case is a battle of the experts.
        A.      The United States’ Clinical Review Team
        The United States retained six experts for its Clinical Review
        Team (CRT). The CRT was comprised of Dr. Drake,24 Dr.
        Carol VanderZwaag,25 Mr. Daniel Byrne,26 Dr. Beverly Bell‐




        24Dr. Drake is a medical researcher and psychiatrist. He was admitted as
        an expert in serious mental illness and mixed methods research on mental
        health services. See Trial Tr. 104. His expert report was admitted as PX 404.
        25Dr. VanderZwaag is a psychiatrist. She was admitted as an expert in
        psychiatry and community‐based mental health services assessments. See
        Trial Tr. 373. Her expert report was admitted as PX 402.
        26 Mr. Byrne is a clinical social worker. He was admitted as an expert in
        clinical social work and assessments for community‐based mental health
        services. See Trial Tr. 588. His expert report was admitted as PX 401.



                                             37
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 38 of 61




        Shambley,27 Dr. Judith Baldwin,28 and Ms. Burson.29 Dr. Drake
        led the CRT. The United States also hired experts in other
        fields to assist the CRT.
        Dr. Todd MacKenzie, a statistician,30 worked with Dr. Drake
        to draw a randomized, stratified sample of 299 individuals
        (out of nearly 4,000 total) who were hospitalized at least once
        between October 2015 and October 2017. PX 404 at 5. Dr.
        Drake conducted a literature review on the state of commu‐
        nity‐based services around the country and worked with the
        CRT to design a study.31 The CRT then sought to interview

        27Dr. Bell‐Shambley is a psychologist. She was admitted as an expert in
        psychology, serious mental illness, and community‐based mental health
        assessments. See Trial Tr. 809. Her expert report was admitted as PX 408.
        28 Dr. Baldwin is a registered nurse and a board‐certified specialist in psy‐

        chiatric nursing. She was admitted as an expert in psychiatric nursing, se‐
        rious mental illness, and assessments for community‐based mental health
        services. See Trial Tr. 949. Her expert report was admitted as PX 403.
        29Ms. Burson is a board‐certified occupational therapist. She was admit‐
        ted as an expert in psychiatric occupational therapy, serious mental ill‐
        ness, and community‐based mental health assessments. See Trial Tr. 1064.
        Her expert report was admitted as PX 406.
        30Dr. MacKenzie was admitted as an expert in statistics and biostatistics.
        See Trial Tr. 276. His expert reports were admitted as PX 405 and PX 405A.
        31 The State argues that the CRT study is unreliable because two of the six
        CRT members could not identify a similar model used by other states or
        published in a peer‐reviewed journal. Docket No. 232 at 10–11. But those
        two CRT members were not responsible for designing the study—Dr.
        Drake was the expert in research methods, and he testified that the system
        CRT used is similar to the methods he has employed in hundreds of arti‐
        cles he has published in peer‐reviewed journals. See Trial Tr. 98–103 and
        166; PX 404 at 5. Interestingly, the State’s attorneys did not ask Dr. Drake
        whether he knew of any peer‐reviewed studies that used a similar model.



                                             38
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 39 of 61




        154 of the 299 individuals in the sample. Id. at 1. The CRT also
        reviewed medical records for the 154 individuals and, in cer‐
        tain instances, spoke with their family members and commu‐
        nity service providers. After the interviews and review, the
        CRT answered four questions for each individual:
               1. Would this patient have avoided or spent less time
                  in the hospital if reasonable community‐based ser‐
                  vices had been available?
               2. Is this patient at serious risk of further or future
                  hospitalization in a state hospital?
               3. Would this patient be opposed to receiving reason‐
                  able community‐based services?
               4. What community‐based services are appropriate
                  for and would benefit this patient?
        Id. at 4. Finally, Dr. MacKenzie used a weighted analysis to
        draw conclusions about the population of adults with SMI.
        See Trial Tr. 296.
        The experts found that “nearly all, if not all, of the 154 patients
        would have spent less time or avoided hospitalization if they
        had had reasonable services in the community.”32 Trial Tr.
        107; see PX 405 at 5. Of the 150 persons in the sample who were
        still living, 149 of them (~99%) were not opposed to receiving
        community‐based services. PX 405 at 5. And of the 122 per‐
        sons who were not living in an institution during their




        32“Reasonable community‐based services” was defined as the evidence‐
        based practices described earlier in this opinion. See Trial Tr. 107–08.



                                          39
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 40 of 61




        interview, 103 of them (~85%) were at serious risk of re‐insti‐
        tutionalization. PX 405A.33
        The response to the fourth question was not quantified, be‐
        cause it was not a “yes or no” question. Instead, the CRT de‐
        scribed which community‐based services would benefit and
        were appropriate for the individual. Here are some of the
        CRT’s findings on question four:
             1. Person 133, interviewed by Ms. Burson, had been ad‐
                mitted to a state hospital 16 times at the time of his in‐
                terview. He has a work history and supportive family,
                and because of that support and desire to work, he
                would benefit from community‐based services. Yet,
                Person 133 had never received community‐based ser‐
                vices. See Trial Tr. 1071–76. At the time of his interview,
                he was appropriate for and would have benefited from
                PACT, supported employment, peer support, and mo‐
                bile crisis services. PX 406 at 76–80.


        33 The State contends in its post‐trial brief that these findings are not sci‐
        entific. The argument, which was not presented alongside the State’s other
        Daubert challenges, see Docket No. 148, is difficult to accept. To the extent
        the State’s argument turns on nomenclature, it is perfectly acceptable for
        an expert to describe herself as a “clinician” rather than a “scientist.” See,
        e.g., Trial Tr. 487 (“I’m a clinician, and I deal with individuals.”). To the
        extent the State’s argument goes to the merits, however, Dr. Drake specif‐
        ically testified that the “most scientific way to address the questions” DOJ
        asked was the “mixed‐method approach” he used with the CRT. Trial Tr.
        156. The truth is that both parties did an excellent job of not attempting to
        pass off unqualified testimony as expertise. The United States’ experts
        wrote reports fully satisfying the standards of Daubert and Rule 702, see
        Hodges v. Mack Trucks, Inc., 474 F.3d 188, 194 (5th Cir. 2006), then testified
        in accordance with those reports.



                                             40
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 41 of 61




           2. Person 3, interviewed by Dr. Bell‐Shambley, was in an
              acute state at the time of his interview. He was not re‐
              ceiving any community‐based services, nor had he af‐
              ter any of his three hospital admissions. See Trial Tr.
              825–26. At the time of his interview, he was appropri‐
              ate for and would have benefited from PACT, mental
              health therapy, and medication management. PX 408
              at 19–22.
           3. Person 58, interviewed by Mr. Byrne, had been in and
              out of state hospitals five times over a two‐year span at
              the time of her interview. Mr. Byrne testified that she
              was not receiving any community‐based services be‐
              tween hospitalizations. See Trial Tr. 591–93. At the time
              of her interview, she would have benefited from PACT
              and permanent supported housing. PX 401 at 25.
           4. Person 46 was interviewed by Dr. VanderZwaag at the
              MSH. He had been admitted to the state hospital 18
              times in the previous seven years and would have ben‐
              efited from PACT—but had never received it. See Trial
              Tr. 414–16. At the time of his interview, he was appro‐
              priate for and would have benefitted from PACT and
              permanent supported housing. PX 402 at 71.
           5. Person 41 was interviewed by Dr. VanderZwaag while
              he was living with his father. He was struggling to find
              work and gain financial independence. He had several
              prior admissions and would not show up to the CMHC
              for months at a time, which would lead to hospitaliza‐
              tion. He would benefit from a service like PACT but
              had never received it. See Trial Tr. 418–21. At the time




                                      41
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 42 of 61




              of his interview, he also would have benefitted from
              permanent supported housing. PX 402 at 55.
           6. Person 108, interviewed by Dr. Baldwin, was 27 years
              old at the time of his interview but had been hospital‐
              ized eight times in the past nine years. He would have
              benefited from crisis services when his symptoms be‐
              came acute, particularly because he had a good grasp
              of his own symptoms. Without such a service, he had
              to rely on hospitals. See Trial Tr. 999–1001. At the time
              of his interview he was appropriate for and would
              have benefitted from PACT, crisis stabilization, and
              community support services. PX 403 at 155–56.
           7. Person 132, interviewed by Ms. Burson, has a high
              school diploma, some college education, and a work
              history. He had been in state hospitals on three sepa‐
              rate occasions. He was not receiving community‐based
              services, but would have benefited from them because
              of his work history and desire to be active in the com‐
              munity. See Trial Tr. 1082–85. At the time of his inter‐
              view, he was appropriate for PACT and supported em‐
              ployment. PX 406 at 85.
           8. Person 125, interviewed by Ms. Burson, used to work
              as a commercial truck driver and fisherman. He has
              been committed to state hospitals on three separate oc‐
              casions. Community‐based services could have helped
              him avoid hospitalization but he was not receiving any
              such services. See Trial Tr. 1086–90. At the time of his
              interview, he was appropriate for and would have ben‐
              efited from PACT and permanent supported housing.
              PX 406 at 25.



                                      42
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 43 of 61




        Dr. Drake was “surprised” to find that most of the 154 indi‐
        viduals the CRT reviewed did not receive the community‐
        based services that the State claims to have in its policy man‐
        uals. Trial Tr. 105. Ms. Burson, the psychiatric occupational
        therapist, testified that most of the people she interviewed
        were not receiving any sort of community‐based services.
        Trial Tr. 1080–81. The State’s experts have offered no opinions
        as to why so many of the 154 were without community‐based
        services between hospitalizations.
        B.      Mississippi’s Clinical Experts
        Mississippi, of course, hired its own experts.
        The State hired a group of psychiatrists to review the medical
        records of patients within the sample that the CRT evalu‐
        ated.34 Those experts were Dr. Mark Webb,35 Dr. Benjamin


        34 The State also retained Dr. Joe Harris, a psychiatrist at South Mississippi

        State Hospital. Dr. Harris testified via deposition that as many as half of
        the people at SMSH do not need to be hospitalized. See Harris Dep. 26.
        The State has emphasized that its hospitals do not have control over who
        arrives at their doors because of the statutory commitment process, and
        should not be held accountable for the number of hospitalizations. It is a
        valid point. The state hospitals must take who is committed to them and
        have little recourse to push back, despite clinical opinions that might differ
        with a chancellor’s determination. See C.W. v. Lamar Cty., 250 So. 3d 1248
        (Miss. 2018) (holding that the director of a state hospital may not refuse to
        admit civilly‐committed patients sent for alcohol and drug therapy, even
        if those services are not provided at the hospital). This may be an area
        where DMH could advocate for a change in the commitment process and
        secure state hospital clinicians a right to appeal.
        35 Dr. Webb is a board‐certified psychiatrist whose expert report was en‐
        tered as DX 307. See Trial Tr. 1815. Dr. Webb, Dr. Root, and Dr. Younger
        practice together at the Mississippi Neuropsychiatric Clinic.



                                             43
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 44 of 61




        Root,36 Dr. Ken Lippincott,37 Dr. Roy Reeves,38 Dr. Philip Mer‐
        ideth,39 Dr. Susan Younger,40 and Dr. William Wilkerson.41
        These experts did not conduct interviews and did not evalu‐
        ate community‐based services. E.g., Trial Tr. 1878. Instead,
        they evaluated whether, based on their review of the medical
        records, the individuals were appropriate for care in a hospi‐
        tal at the time of admission.42 The experts came to the same

        36 Dr. Root is a board‐certified psychiatrist whose expert report was en‐
        tered as DX 306. See Trial Tr. 1863.
        37 Dr. Lippincott is a board‐certified psychiatrist and the clinical director
        at North Mississippi State Hospital. He did not submit an expert report.
        He testified about the care he provided to the patients he evaluated. See
        Trial Tr. 1902.
        38 Dr. Reeves is a psychiatrist and the clinical director at South Mississippi

        State Hospital. He did not submit an expert report. His testimony was
        about the appropriateness of admission of those who were within his care.
        See Trial Tr. 1931.
        39Dr. Merideth is a board‐certified psychiatrist whose expert report was
        admitted as DX 305. See Trial Tr. 1987.
        40Dr. Younger is a board‐certified psychiatrist whose expert report was
        admitted as DX 309. See Trial Tr. 2116.
        41Dr. Wilkerson is a board‐certified psychiatrist whose expert report was
        admitted as DX 308. See Trial Tr. 2144.
        42 An excerpt of Dr. Webb’s testimony helps show the scope of his analysis

        in this case:
              Q:        So do you not ‐‐ you do not have an expert opinion
                        today as to whether any of the 13 received adequate
                        community‐based mental health services. Right?
              A:        That is correct. I was not provided the records.
              Q:        And you donʹt have an opinion on whether the 13 in‐
                        dividuals should have received additional commu‐
                        nity‐based mental health services, I take it?



                                              44
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 45 of 61




        conclusion: all of the individuals had SMI and the hospital
        was the least restrictive setting at the time they were admit‐
        ted. E.g., Trial Tr. 1875–76.
        The State’s team then uniformly opined that the individuals
        they reviewed could not have been properly served in the
        community at the time of their hospitalization. Dr. Younger
        explained that the people she reviewed “have severity of ill‐
        ness to such a degree that they cannot be treated adequately
        in the community most of the time despite real good services,
        medicine, support.” Trial Tr. 2119.
        The State’s experts also testified that the standard of care was
        met while in the hospital, and that discharge planning was
        “adequate[].” See Trial Tr. 1825–40 and 1990.
        C.        Expert Testimony on Costs and Management Issues
        In addition to the experts who evaluated the 154 individuals
        in the sample, both sides retained experts to provide more
        sweeping analyses of the mental health system.
        The United States called Kevin O’Brien, a healthcare consult‐
        ant, who was admitted as an expert in health systems cost
        analyses.43 See Trial Tr. 1246. Mr. O’Brien created three scenar‐
        ios of what it would cost the State to expand community‐
        based services. His conclusion was that community‐based
        care is generally less expensive than hospitalization. PX 409 at
        10. This, in large part, is due to the fact that most community‐



                A:    Correct. I would defer to other experts.
        Trial Tr. 1841.
        43   Mr. O’Brien’s expert reports were admitted as PX 409 and PX 410.



                                             45
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 46 of 61




        based care is Medicaid‐reimbursable, while hospitalization is
        not.44 See Trial Tr. 1584.
        The State brought Dr. Lona Fowdur, a healthcare economist,
        to challenge Mr. O’Brien’s cost analysis.45 See Trial Tr. 1717.
        She testified that Mr. O’Brien did not account for the fixed
        costs associated with inpatient care, so he overstated the cost
        of inpatient care and underestimated the cost of community
        care. See Trial Tr. 1722. She corrected what she perceived as
        his errors and ultimately concluded that there is not much dif‐
        ference between the costs of community care and hospitaliza‐
        tion. See Trial Tr. 1744; DX 301 at 4 ¶ 9 (“the average costs of
        each modality of care are comparable”). Dr. Fowdur never‐
        theless encouraged the Court to not compare the costs be‐
        cause patient populations in hospitals and in the community
        are not the same.46 See Trial Tr. 1720 and 1732.



        44Currently, the “IMD exclusion” generally prevents state hospitals from
        receiving Medicaid reimbursement. The parties seem to agree that if Con‐
        gress repealed the IMD exclusion, the State would have more money
        available for the system as a whole. But see Trial Tr. 1331 (describing new
        federal IMD waiver and explaining that the IMD exclusion has not pre‐
        vented other states from shifting care to community‐based services).
        45   Dr. Fowdur’s expert report was admitted as DX 301.
        46 The Court must respectfully disagree, in part, with Dr. Fowdur. This
        case is not primarily about the population of persons at either end of the
        spectrum—those that will be hospitalized most of the time or those that
        will never be hospitalized. The testimony and exhibits showed that this
        case is about the significant number of persons in the middle: those who
        cycle repeatedly between their communities and hospitals, who could be
        served less restrictively with community‐based services. That is where the
        cost comparison is most useful.



                                            46
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 47 of 61




        Reviewing the expert opinions, the most conservative esti‐
        mate is that the costs of community‐based care and hospitali‐
        zation are about equal. This opinion was reiterated by Dr. Jef‐
        frey Geller, another of the State’s experts.47 “One very good
        study of this showed they were about the same,” he said. Trial
        Tr. 2409.
        The parties then presented expert testimony about the man‐
        agement of the mental health system. Melodie Peet was the
        United States’ systems expert.48 Ms. Peet found that Missis‐
        sippi’s mental health system is not administered in a way that
        prevents unnecessary hospitalizations.49 See Trial Tr. 1336.
        The theme of her testimony was that Mississippi has identi‐
        fied the correct community‐based services, but a lack of




        47Dr. Geller is a board‐certified psychiatrist and was admitted as an ex‐
        pert in psychiatry. See Trial Tr. 2399. In preparing his report, Dr. Geller
        reviewed medical records and visited each of the four state hospitals, as
        well as the Central Mississippi Residential Center. His expert report was
        admitted as DX 303.
        48 Ms. Peet was admitted as an expert in the field of mental health admin‐
        istration. See Trial Tr. 1320. To prepare her report, she conducted a litera‐
        ture review, visited EMSH, and met with representatives from seven
        CMHCs, the CHOICE housing providers, community social service pro‐
        viders such as Stewpot, mental health advocates, and a chancery court
        clerk. Her expert report was admitted as PX 407.
        49 See Trial Tr. 1336 (“There were three primary themes that led to that
        conclusion. One was the insufficiency of community services throughout
        the state. Second was, I would say the state still has a hospital‐centric view
        of their system. And thirdly, there is a complete lack of coordination be‐
        tween the hospitals and the community systems which really means sig‐
        nificant disruptions in care for the people who are using the system.”).



                                             47
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 48 of 61




        effective oversight and data utilization has failed to put that
        system into practice. See Trial Tr. 1337.
        One helpful illustration of the problem came when Ms. Peet
        compared PX 419, a map showing the home addresses of the
        top 30% of state hospital bed utilizers, with PX 413, a map
        showing where PACT teams—which she called “ACT pro‐
        grams”—are available. See Trial Tr. 1338–39. The overlay
        showed gaping holes in coverage. She explained that “the
        people represented by the red dots are the very people who
        are targeted as the ideal patient to be served by an ACT pro‐
        gram. So this isn’t a theoretical analysis. These are real human
        beings who have demonstrated by their pattern of service uti‐
        lization that they would be benefited by an ACT program.
        And many of them are in the unserved areas of the state.”
        Trial Tr. 1339.
        Ms. Peet pointed out that the PACT program is not just una‐
        vailable for many Mississippians, but is an example of DMH’s
        inability to use data and strategic planning to expand ser‐
        vices. In its most recent end‐of‐year report, for example, DMH
        discussed its goal of expanding PACT utilization by 25%. See
        JX 50 at 8. The goal was conservative, and DMH did not meet
        it. The number of PACT users went from 328 in 2017 to only
        384 in 2018. See Trial Tr. 1340. Ms. Peet said,
               The fact that over three years after the establish‐
               ment of the last ACT program, the ACT services
               are still significantly under‐enrolled, I would
               say operating at about 50 percent capacity, while
               the state has been paying the rate for a fully sub‐
               scribed ACT program means a lot of things, but




                                       48
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 49 of 61




                mostly that people who need the service desper‐
                ately aren’t getting it.
        Trial Tr. 1341 (emphasis added).
        This problem extends beyond PACT. Ms. Peet explained with
        precision how certain services are not available in certain re‐
        gions, and how statewide there is a gross underutilization of
        available community‐based services. See Trial Tr. 1345–46
        (discussing underutilization of Medicaid billing for commu‐
        nity support services), 1351–53 (discussing underutilization
        of mobile crisis services), 1354 (discussing lack of capacity for
        supported employment), 1354–55 (discussing lack of capacity
        for supported housing), and 1356–57 (discussing underutili‐
        zation of Medicaid billing for peer support services).
        Finally, Ms. Peet concluded that Mississippi, having already
        identified the correct services, is capable of changing the sys‐
        tem to make services more available and effective. She sug‐
        gested expanding community‐based services statewide, ac‐
        tively using data to target future services, and increasing
        oversight of and technical assistance to providers. See Trial Tr.
        1377–84.
        In response, the State called Ted Lutterman, an expert in “pol‐
        icy analysis regarding the financing and the organization of
        state mental health systems.”50 Trial Tr. 1493. He concluded
        that when compared with other states in the region, Missis‐
        sippi has increased its spending on community‐based



        50 Mr. Lutterman’s report was entered as DX 302. He used self‐reported
        state and national data sets to compare Mississippi’s use of hospitalization
        and community‐based services to other states in the region.



                                            49
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 50 of 61




        services more rapidly than others.51 See Trial Tr. 1509. “Be‐
        tween 2001 and 2015,” he wrote in his report, “Mississippi
        nearly doubled its investment on community‐based services,
        increasing its expenditures during this period by 98%. Only
        one state in the southern region, Georgia, surpassed Missis‐
        sippi’s rate.” DX 302 at 6. This testimony suggests that Missis‐
        sippi should receive credit for its growth.
        Dr. Geller presented similar testimony. He said that when
        Mississippi’s “distribution of funding” is compared to other
        states, “Mississippi’s not an outlier.” Trial Tr. 2413. Yet Dr.
        Geller also agreed that Mississippi has one of the highest per‐
        capita rates of psychiatric beds in the country. See Trial Tr.
        2425. One table he reviewed from the witness stand showed
        that only the District of Columbia and Missouri have higher
        rates of psychiatric beds than Mississippi. PX 393 at 41–42.
        Dr. Geller’s comparisons were not always reliable. His expert
        report had admonished the United States, claiming that its
        “assessment of Mississippi’s mental health spending has no
        relationship to facts.” Trial Tr. 2427. Dr. Geller supported that
        conclusion by asserting that “Mississippi was spending 19%


        51 Mr. Lutterman also testified that when states expand Medicaid, they see

        a larger increase in people served by community‐based services. See Trial
        Tr. 1496. Mississippi, of course, has not made such an expansion despite
        its high demand for Medicaid services. See Center on Budget and Policy
        Priorities, How Would the Medicaid Expansion Affect Mississippi?,
        https://www.cbpp.org/sites/default/files/atoms/files/medicaid_expan‐
        sion_mississippi.pdf (last visited Aug. 23, 2019) (concluding that Medi‐
        caid expansion in Mississippi would render an additional 231,000 adults
        eligible for health care). The evidence nevertheless showed that Missis‐
        sippi need not expand Medicaid, but can satisfy the requirements of
        Olmstead by better utilizing existing Medicaid rules. See Trial Tr. 1230.



                                           50
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 51 of 61




        of its mental health dollars on state hospitals and 80% on the
        community.” Trial Tr. 2427. But Dr. Geller’s assertion was
        based on the spending data for a state labelled “MI”—
        Michigan. Trial Tr. 2428. In truth, the data for Mississippi—
        “MS”—was the inverse; Mississippi was spending 77% of its
        mental health dollars on state hospitals and 21% on commu‐
        nity‐based care. Trial Tr. 2428; see also PX 395 at 15.
        Finally, Dr. Geller cautioned the Court that health disparities
        are related to poverty, and opined that because Mississippi is
        a very poor state, even an increase in funds might not solve
        Mississippi’s mental health problem. “Mississippi had one of
        the lowest rates of providers per capita of any state. This
        means that if you put in funds, you still might not get the ser‐
        vices because you don’t have the people to provide the ser‐
        vices, that poverty, being in a rural area, lack of providers, ac‐
        cess to services, puts Mississippi at a high ranking for poor
        access to services.” Trial Tr. 2407.
                                       VI.
                      Mississippi Is Violating the ADA
        The stipulations and testimony establish the basics. Thou‐
        sands of Mississippians suffer from SMI and are qualified in‐
        dividuals with disabilities under the ADA. The State is re‐
        quired to comply with Title II of that law. Yet the State’s men‐
        tal health system depends too much on segregated hospital
        settings and provides too few community‐based services that
        would enhance the liberty of persons with SMI. The “great
        majority” of those Mississippians “would prefer to receive




                                       51
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 52 of 61




        their services in the communities where they are living.” Trial
        Tr. 1331.52
        Even understanding these basics, though, the sheer number
        of expert opinions, witnesses, and legal arguments can obfus‐
        cate whether Mississippi’s system actually violates the Su‐
        preme Court’s mandate in Olmstead. For guidance, then, it is
        important to return to the text of that case.
        Olmstead’s final holding says that “States are required to pro‐
        vide community‐based treatment for persons with mental
        disabilities when” (1) “treatment professionals determine that
        such placement is appropriate,” (2) “the affected persons do
        not oppose such treatment,” and (3) “the placement can be
        reasonably accommodated, taking into account the resources
        available to the State and the needs of others with mental dis‐
        abilities.” 527 U.S. at 607. Each of these elements will be dis‐
        cussed in turn.
        First, the treatment professionals on the CRT determined that
        the individuals they interviewed would be appropriate for
        community‐based services. They described exactly which
        community‐based services would be beneficial to the pa‐
        tient’s current and future needs.53 The State’s experts, in


        52 The great majority of Mississippi’s hospitalized persons are also on
        Medicaid. See PX 488; Trial Tr. 2284 (“85.3% of women in the [MSH] re‐
        ceiving unit [have] Medicaid or Medicaid plus another form of insur‐
        ance.”).
        53 The State complains that none of the CRT members splintered their
        findings on the first question: would the individual have avoided hospi‐
        talization or spent less time in a hospital. The State observes that avoiding
        hospitalization and spending less time there are two different things. That
        is true. But the way the CRT designed question one is consistent with



                                             52
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 53 of 61




        contrast, limited their review to the hospitalizations of the
        past. They did not address whether the individuals are pres‐
        ently suited for community‐based services. In other words,
        they answered a question about the past despite this being a
        case about the past and the future. They did not refute the
        CRT’s findings on this element of Olmstead.
        Second, the CRT found that everyone they interviewed, ex‐
        cept for one individual, was not opposed to treatment in the
        community. The State’s experts never addressed this question
        and did not refute the CRT’s findings on this point.
        Third, the United States’ experts showed that providing com‐
        munity‐based services can be reasonably accommodated
        within Mississippi’s existing mental health system. Ms. Peet
        testified that the State already has the framework for provid‐
        ing these services, and can more fully utilize and expand that
        framework to make the services truly accessible. The State’s
        experts did not refute this testimony. While they testified that
        Mississippi is doing well when compared to others in the re‐
        gion, that is not the applicable standard. And the State’s own
        experts admitted that institutional and community care cost
        the system the same amount of money, so the State cannot
        claim that the resources are not available or that the costs con‐
        stitute an unreasonable accommodation.
        Overall, when the evidence is evaluated under the precise
        standard set forth in Olmstead, the United States has proven




        Olmstead. Community‐based services are a less‐restrictive environment
        than state hospitals, and therefore are appropriate if they can help persons
        with disabilities avoid or minimize hospitalization.



                                            53
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 54 of 61




        that Mississippi’s system of care for adults with SMI violates
        the integration mandate of the ADA.
                                      VII.
                           Mississippi’s Defenses
        A state is excused from having to make reasonable modifica‐
        tions if it “can demonstrate that making the modifications
        would fundamentally alter the nature of the service, program,
        or activity.” 28 C.F.R. § 35.130(b)(7)(i).
        Mississippi argues that the United States’ proposed modifica‐
        tions would “fundamentally alter” the nature of its mental
        health system. Docket No. 232 at 64. Under Olmstead, the State
        has the burden “to show that, in the allocation of available
        resources, immediate relief for the plaintiffs would be inequi‐
        table, given the responsibility the State has undertaken for the
        care and treatment of a large and diverse population of per‐
        sons with mental [illness].” 527 U.S. at 604.
        The Supreme Court has explained that one way a state can
        take advantage of this defense is by demonstrating “a compre‐
        hensive, effectively working plan for placing qualified persons
        with mental [illness] in less‐restrictive settings, and a waiting
        list that moved at a reasonable pace.” Id. at 605–06 (emphasis
        added). A sufficient plan is one that “set[s] forth reasonably
        specific and measurable targets for community placement”
        and demonstrates a “commitment to implement” its terms.
        Frederick L. II, 422 F.3d at 158 (rejecting Pennsylvania’s funda‐
        mental alteration defense).
        DMH’s senior executives testified that Mississippi does not
        have such a plan. Deputy Executive Director Steven Allen, a
        30‐year veteran of DMH, said he had never seen an Olmstead



                                       54
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 55 of 61




        plan at DMH. He added that even if he had, it would be “use‐
        less.” Trial Tr. 2025. Executive Director Diana Mikula, a 24‐
        year veteran of the agency, defended her deputy by claiming
        that he would not need to read an Olmstead plan in his job
        because “he knew the vision.” Trial Tr. 2381. Somewhat con‐
        fusingly, she then claimed that DMH’s Olmstead plan is “a col‐
        lection of documents” such as annual strategic plans and
        budget requests—documents that Mr. Allen has read. See Trial
        Tr. 2316–17 and 2381.
        This latter testimony was not persuasive. In the two‐and‐a‐
        half years Mr. Allen has served as Deputy Executive Director,
        he has been “in charge of the programmatic responsibilities of
        the agency, whether it be the programs [it] directly operate[s]
        that provide services, or through the grants or the certification
        process, those divisions and bureaus.” Trial Tr. 2025. If he has
        never seen an Olmstead plan at DMH, this Court is inclined to
        believe him, since he has the longest tenure of the executives
        and is in the best position to know.
        Ms. Mikula’s eagerness to defend her staff, her agency, and to
        some extent herself is understandable. But it would be very
        odd for Mr. Allen, a person whose judgment she trusts, and a
        person with substantial experience in the mental health field,
        to be unaware that the strategic plans and budgets he reviews
        are, in fact, an Olmstead plan. It is more likely that DMH
        simply lacks an Olmstead plan.
        In any event, the Court also cannot accept the alternative sug‐
        gestion—that any plan Mississippi has is “comprehensive”
        and “effective[].” Olmstead, 527 U.S. at 605–06. A collection of
        smaller, routine documents is hardly “comprehensive.” And
        the evidence discussed above showed that the existing



                                       55
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 56 of 61




        documents are not effectively meeting the State’s own goals.
        Among other examples, PACT planned to expand over 2017‐
        2018 and failed to meet its modest goal; supported employ‐
        ment is below the level DMH recommended in 2011; and de‐
        spite the State’s best intentions about shifting from hospitali‐
        zation to community‐based care, the number of state hospital
        beds has been stable since 2014.
        If a comprehensive, effective plan would satisfy Olmstead,
        Mississippi’s scattered, ineffective assemblage of documents
        cannot.
        The State’s attorneys then press that the cost of community‐
        based services is itself a fundamental alteration. But as al‐
        ready mentioned, by the admission of its own experts, com‐
        munity‐based services and hospitalization cost the system ap‐
        proximately the same amount of money, though community‐
        based services receive federal Medicaid reimbursement that
        hospitalization does not. The worst case is that the State
        would spend the same amount of money it does now—just
        redirected to more cost‐effective services. The best case for the
        State is that the movement from hospitalization to commu‐
        nity‐based services would save money.
        The case law further weakens the State’s argument. The
        weight of authority indicates that “budgetary constraints
        alone are insufficient to establish a fundamental alteration de‐
        fense.” Pa. Prot. & Advocacy, Inc. v. Dep’t of Pub. Welfare, 402
        F.3d 374, 380 (3d Cir. 2005) (collecting cases); see also M.R., 697
        F.3d at 736; Frederick L. v. Dep’t of Pub. Welfare (Frederick L. I),
        364 F.3d 487, 495 (3d Cir. 2004); Fisher, 335 F.3d at 1183 (“If
        every alteration in a program or service that required the out‐
        lay of funds were tantamount to a fundamental alteration, the



                                        56
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 57 of 61




        ADA’s integration mandate would be hollow indeed.”).
        “Congress and the courts have recognized that compliance
        with Olmstead may require ‘substantial short‐term burdens,
        both financial and administrative’ to achieve the goal of com‐
        munity integration.” Dinerstein & Wakschlag, supra note 4, at
        951 (citations omitted).
        For these reasons, Mississippi has not proven an affirmative
        defense.
                                           VIII.
                                   Moving Forward
        People living with SMI face very real, and sometimes very
        dangerous, symptoms that can make daily life extraordinarily
        difficult. With those individual challenges comes a system
        that, even in its best form, will have problems.
        As the State has pointed out, at no point during the four
        weeks of trial was any expert willing to parade their home
        state as an example of a mental health system without flaws.
        States from every corner of the country have struggled to pro‐
        vide adequate mental health care services. Mississippi has its
        own unique challenges due to its rural nature and limited
        funding.54


        54The themes that emerged in this trial have been repeated in a variety of
        legal challenges to Mississippi’s large institutions. It is obvious that low‐
        paying, dangerous, and difficult jobs are often hard to fill. See generally
        Dockery v. Fisher, 253 F. Supp. 3d 832, 840 (S.D. Miss. 2015) (alleging, in
        part, that constant staffing shortages have contributed to constitutional vi‐
        olations at privately run prison); Olivia Y. v. Bryant, No. 3:04‐CV‐251‐TSL‐
        FKB, Docket 570 at 41 (S.D. Miss. June 29, 2012) (in case alleging systemic
        deficiencies in the State’s foster care system, a follow‐up Monitor’s report
        explains, “[a]s described in the Monitor’s prior reports, persistent staffing



                                             57
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 58 of 61




        Despite all of these challenges, the people that care for Missis‐
        sippians suffering from SMI should be recognized for their ef‐
        forts to expand community‐based care. The State has made
        some strides. Part of the difficulty of this case is to simultane‐
        ously acknowledge that progress and ensure that commu‐
        nity‐based services ultimately live up to DMH’s promises.
        The fact remains that neither Congress nor the Supreme Court
        have made a state’s good intentions a defense to an Olmstead
        claim. “General assurances and good‐faith intentions . . . are
        simply insufficient guarantors in light of the hardship daily
        inflicted upon patients through unnecessary and indefinite
        institutionalization.” Frederick L. II, 422 F.3d at 158–59.
        Perhaps the central difficulty of this case is the question of
        time. What timeline for expanding community‐based services
        might constitute a reasonable accommodation? The State

        deficits have compromised defendants’ ability to satisfy certain key Set‐
        tlement Agreement requirements. . . . [U]nderstaffing has affected both the
        pace at which the practice model can be implemented and whether imple‐
        mentation efforts are effective.”); Depriest v. Walnut Grove Correctional
        Auth., No. 3:10‐CV‐663‐CWR‐FKB, 2015 WL 3795020, at *15 (S.D. Miss.
        June 10, 2015) (finding, in case regarding violations of the Eighth Amend‐
        ment at State‐run prison, that “Walnut Grove continues to have a problem
        with understaffing, a condition linked to staff resignations and termina‐
        tions. The Court understands the challenge of retaining employees given
        the salaries offered and the dangers that the job presents. . . . Regardless,
        being adequately staffed is imperative to Defendants providing a reason‐
        ably safe environment.”). The evidence demonstrated that state mental
        hospitals face these same staffing difficulties. It should come as no sur‐
        prise that when the State underfunds its large systems, whether schools,
        social service agencies, prisons, or mental health providers, the systems
        become ripe for constitutional violations. If it remains uninterested in fix‐
        ing this problem, the State will be doomed to repeat it—and repeatedly
        have to defend it in federal court.



                                             58
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 59 of 61




        argues that no timeline at all should be imposed—it is getting
        there and should be left alone to do the job.
        The problem is that the State has known for years that it is
        over‐institutionalizing its citizens. Eleven years ago, the Mis‐
        sissippi Legislature’s PEER Committee found that
        “[a]lthough the mental health environment in the United
        States has dramatically changed from an institution‐based
        system to a community‐based system in recent years, Missis‐
        sippi’s mental health system has not reflected the shift in ser‐
        vice delivery methods.” PX 363 at 1. Eight years ago, the
        United States Department of Justice released a comprehensive
        findings letter and started what would ultimately be five
        years of fruitless negotiations. DMH’s long‐range strategic
        plan for 2010‐2020 declared a goal of “creating a community‐
        based service system,” but testimony showed that it was not
        until 2018 that the Department first moved money from hos‐
        pitals to community services. Compare JX 63 at 7 with Trial Tr.
        1418. No, the history of this case shows that DMH’s move‐
        ment toward community‐based services has only advanced
        alongside the United States’ investigation and enforcement
        litigation.
        This Court is keenly aware of the judiciary’s limitations in a
        systems case such as this. A mental health system should be
        run by experts and overseen by state officials who respect the
        law. The only role of this Court is to consider whether Missis‐
        sippi’s mental health system is operating in compliance with
        that law. The weight of the evidence proves that it is not. The
        United States has met its burden and shown that despite the
        State’s episodic improvement, it operates a system that un‐
        lawfully discriminates against persons with serious mental
        illness. That discrimination will end only when every


                                      59
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 60 of 61




        Mississippian with SMI has access to a minimum bundle of
        community‐based services that can stop the cycle of hospital‐
        ization.
        Since the United States has proven its case, the Court could
        order the remedy proposed at trial by the Department of Jus‐
        tice and its experts. Acknowledging and understanding the
        complexity of this system, the progress that the State has
        made, and the need for any changes to be done in a patient‐
        centered way that does not create further gaps in services for
        Mississippians, however, the Court is not ready to do so. The
        Court is hesitant to enter an Order too broad in scope or too
        lacking in a practical assessment of the daily needs of the sys‐
        tem. In addition, it is possible that further changes might have
        been made to the system in the months since the factual cut‐
        off.
        This case is well‐suited for a special master who can help the
        parties craft an appropriate remedy—one that encourages the
        State’s forward progress in a way that expedites and priori‐
        tizes community‐based care. The evidence at trial showed
        what the State needs to do. The primary question for the spe‐
        cial master is how quickly that can be done in a manner that
        is practical and safe for those involved.
        The parties are therefore ordered to submit, within 30 days,
        three names of potential special masters and a proposal for
        the special master’s role. A hearing will be held this fall. The
        proposals and lists may be separate, but the parties should
        confer prior to that date to see if there might be any agreed‐
        upon candidates respected, competent, and neutral enough to
        do the job.




                                      60
Case 3:16-cv-00622-CWR-FKB Document 234 Filed 09/03/19 Page 61 of 61




        This has been a long process. The parties have put nearly a
        decade’s worth of work into this matter. There has been “a lot
        of talk,” “a lot of planning,” and “a lot of people . . . hurt in
        the process.” Trial Tr. 348. But the Court is optimistic that the
        parties can achieve a system that provides Mississippians
        struggling with mental illness “the basic guarantees for which
        they have worked so long and so hard: independence, free‐
        dom of choice, control of their lives, [and] the opportunity to
        blend fully and equally into the rich mosaic of the American
        mainstream.”55
               SO ORDERED, this the 3rd day of September, 2019.
                                                     s/ CARLTON W. REEVES
                                                  United States District Judge




        55   President Bush, supra note 2.



                                             61
